DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven L Underwood on February 25th, 2021.
The application has been amended as follows: 
1. – 23. Canceled.

24.	(currently amended) A safety device for a machine tool for machining a work piece supplied to the machine tool comprising:
	a detection device  detecting a hazardous situation of an operator of the machine tool, wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unitdetecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unitdetecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; 
a hazard reduction device initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and 
	an electronic signal processing device in signal communication with the detection device and the hazard reduction device and determining from the first position signal whether a hazardous situation exists and to send the hazard signal 
wherein two or more safety measures can be initiated with the hazard reduction device, wherein the two of the safety measures differ with regard to the reduction of the risk of injury of an operator.

25.	(previously presented) The safety device according to claim 24, wherein the machine tool is a panel-sizing circular saw or an edge-gluing machine.

26.	(previously presented) The safety device according to claim 24, wherein the first human body part comprises a human arm, a human hand, or a human finger.

27.	(previously presented) The safety device according to claim 24, wherein the hazardous situation comprises a distance between the first human body part of the user and the machining tool falling below a predetermined minimum distance.

28.	Canceled

29.	(currently amended) The safety device according toclaim 24, wherein the detection device comprises an infrared sensor, an output signal of which s a third position signal by the image evaluation unit, and wherein the third position signal represents a position of the first human body part or the second human body part in the monitoring area.

30.	Canceled.

31.	(previously presented) The safety device according to claim 24, wherein the image capturing device comprises a 3D camera.

32.	(previously presented) The safety device according to claim 31, wherein the image capturing device comprises a 3D-RGB camera.

33.	(previously presented) The safety device according to claim 24, wherein a safety measure is initiated by the hazard reduction device, the safety measure comprising a simultaneous deceleration of a rotational movement of the machining tool and a lowering of the machining tool, wherein the deceleration of the rotational movement of the machining tool and the lowering of the machining tool are carried out by two independent devices.

34.	(previously presented) The safety device according to claim 24, wherein the hazard signal comprises information regarding a hazard potential of the hazardous situation, wherein the hazard reduction device initiates a first safety measure in the event of a hazardous situation below a predetermined threshold of the hazard potential and, in the event of a hazardous situation above the predetermined threshold, initiates a second safety measure.

35.	(previously presented) The safety device according to claim 34, wherein the predetermined threshold of the hazard potential can be adjusted via a user interface.

36.	(previously presented) The safety device according to claim 34, wherein the first safety measure comprises a reduction of a movement speed of the machining tool and the second safety measure comprises moving the machining tool out of the monitoring area, wherein the movement causes an increase in a distance between the detected position of the first human body part and the machining tool.

37.	(previously presented) The safety device according to claim 36, wherein the first safety measure comprises a reduction of a rotational speed of the machining tool between 5% and 35%.

38.	(previously presented) The safety device according to claim 36, wherein the second safety measure comprises moving a circular saw blade under a work piece support surface of a saw table along a movement path, wherein the movement causes 

39.	(previously presented) The safety device according to claim 36, wherein the image capturing device comprises two or more image capturing units arranged on a fastening device.

40.	(currently amended) The safety device according to claim 24, wherein the image capturing device s a hand movement or a finger movement in a three-dimensional manner; and
	the electronic signal processing device compares the detected hand movement or the detected finger movement with at least one predefined gesture, wherein a control command for the at least one predefined gesture is stored in the electronic signal processing device, and wherein a control signal corresponding with the stored control command is provided upon sufficient accordance of the detected hand movement or the finger movement with the at least one predefined gesture.

41.	(currently amended) A machine tool for machining a work piece supplied to the machine tool comprising a safety device, the safety device further comprising:
	a detection device detecting a hazardous situation of an operator of the machine tool, wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unitdetecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; 
initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and 
	an electronic signal processing device in signal communication with the detection device and the hazard reduction device anddetermining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists; 
wherein two or more safety measures can be initiated with the hazard reduction device, wherein the two of the safety measures differ with regard to the reduction of the risk of injury of an operator.

42.	(previously presented) The machine tool according to claim 41, wherein the image capturing device is arranged in the vertical direction over a work piece support surface, and wherein the image capturing device is arranged on a fastening device.

43.	(previously presented) The machine tool according to claim 42, wherein the fastening device comprises a protruding arm.

44.	(previously presented) The machine tool according to claim 41, wherein the image capturing device is arranged on a protective cover, the protective cover at least partial enclosing the machining tool for shielding the machining tool.

45.	(currently amended) The machine tool according claim 44, wherein the protective cover comprises a signal transmitter  receiving a condition signal and for the output of a condition signalization, wherein the condition signal corresponds to a condition of the safety device and the condition signalization signals this condition to an operator.

46.	(currently amended) The machine tool according to claim 41, wherein the detection devices a position of a protective cover, the protective 

47.	(previously presented) The machine tool according to claim 41, wherein a machine control system or a separate computing unit comprise the image evaluation unit, the electronic signal processing device, and/or the hazard reduction device.

48.	(currently amended) The machine tool according to claim 41, further comprising a parallel end-stop to guide an edge of a plate-shaped work piece parallel to a feed direction; and
	a sensor device generating an edge sensor signal, wherein the edge sensor signal corresponds to a cutting start or a cutting end, and the edge sensor signal controls an actuator of the parallel end-stop such that a guiding clamping distance for clamping a work piece between a circular saw blade and the parallel end-stop is closed.

49.	(previously presented) The machine tool according to claim 48, wherein the sensor device comprises a capacitive sensor.

50.	(currently amended) The machine tool according to claim 48, wherein the detection device or the sensor device s a work piece speed of a leading edge or a trailing edge of the work piece; and
	the electronic signal processing device s the work piece speed with a body speed of the detected first human body part and, when a specified differential speed between the work piece speed and the body speed is exceeded, to send the hazard signal to the hazard reduction device.

s a work piece speed of a leading edge or a trailing edge of the work piece; and
	the electronic signal processing device s the hazard signal to the hazard reduction device at a determined work piece speed and in the event of not detecting a first human body part.

52.	(currently amended) The machine tool according to claim 48, further comprising a sliding carriage arranged on a frame and moveable in the feed direction and a feed sensor unit determining a feed speed comprising a magnetic strip and a corresponding sensor; 
	wherein the electronic signal processing device s the feed speed of the sliding carriage with a body speed of the detected first human body part, and to send the hazard signal to the hazard reduction device when a specified differential speed between the feed speed and the body speed is exceeded.

53.	(previously presented) The machine tool according to claim 41, wherein the detection device, the image evaluation unit, or the electronic signal processing device are structured as a redundant data processing system, in which at least two independent, identical, or different data processing units are present in the data processing system and, in the event of a failure of one of the data processing units, one or the other data processing unit takes over the data processing; or
	the detection device, the image evaluation unit, or the electronic signal processing device are structured as a diversified data processing system, in which at least two independent different data processing units are present in the data processing system and are operated at the same time, and in which a comparative unit is present, which compares the output signals of the at least two data processing units and issues an error message if a predetermined deviation value is exceeded.

54	(currently amended) A machine tool for machining a work piece supplied to the machine tool comprising a safety device, the safety device further comprising:
 detecting a hazardous situation of an operator of the machine tool, wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit for detecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; 
a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; 
	an electronic signal processing device in signal communication with the detection device and the hazard reduction device anddetermining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists; and 
an optical signal device located in the field of view of a user, the optical signal device being controlled by the hazard signal, wherein the optical signal device can output at least two different signals and each of the signals is assigned to and signals a separate predetermined hazard potential;
wherein two or more safety measures can be initiated with the hazard reduction device, wherein the two of the safety measures differ with regard to the reduction of the risk of injury of an operator.

55.	(previously presented) The machine tool according to claim 54, wherein the optical signal device is disposed in a field of view of a user and is designed as a signal device extending along a movement direction of the machining tool.



57.	(new) A safety device for a machine tool for machining a work piece supplied to the machine tool comprising:
	a detection device detecting a hazardous situation of an operator of the machine tool, wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit  detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit  detecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; 
a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and 
an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists;
wherein the image evaluation unit determines a second position signal based on the first detected human body part and based on pre-stored anatomic data, wherein the second position signal represents an absolute position of a second human body part in the monitoring area or a relative position of the second human body part with relation to the machining tool.

58.	(new)  A machine tool for machining a work piece supplied to the machine tool comprising a safety device, the safety device further comprising:

a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and 
	an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists; 
wherein the image evaluation unit determines a second position signal based on the first detected human body part and based on pre-stored anatomic data, wherein the second position signal represents an absolute position of a second human body part in the monitoring area or a relative position of the second human body part with relation to the machining tool.

59.	(new)  A machine tool for machining a work piece supplied to the machine tool comprising a safety device, the safety device further comprising:
	a detection device  detecting a hazardous situation of an operator of the machine tool, wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit  detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit  for detecting a first position signal 
a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; 
	an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists; and 
an optical signal device located in the field of view of a user, the optical signal device being controlled by the hazard signal, wherein the optical signal device can output at least two different signals and each of the signals is assigned to and signals a separate predetermined hazard potential;
wherein the image evaluation unit determines a second position signal based on the first detected human body part and based on pre-stored anatomic data, wherein the second position signal represents an absolute position of a second human body part in the monitoring area or a relative position of the second human body part with relation to the machining tool.


Allowable Subject Matter
Claims 24-27, 29, 31-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to the invention relates to a safety device for machine tools, in particular, for a panel-sizing circular saw and/or an edge-gluing machine, with a machining tool used for machining a work piece supplied to the 
	The closest prior art of record fail to teach the limitation of as per claim 24, 48 and 54 i.e., “wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit  detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit  detecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic 
	As per claim 57, 58 and 59 i.e., “wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit  detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit  detecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the hazard reduction device in the event that the electronic signal processing device determines that a hazardous situation exists; wherein the image evaluation unit determines a second position signal based on the first detected human body part and based on pre-stored anatomic data, wherein the second position signal represents an absolute position of a second human body part in 
	Applicant’s independent claim 24 and 57 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 48, 54, 58 and 59 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Loewe et al. Pub. No. US 20100300256 A1 teaches a machine tool safety device has a recognition unit which is provided for recognizing an application situation for a machine tool. The recognition unit includes an imaging unit for monitoring a first safety range, and a sensor unit, which is different from the imaging unit, for monitoring a second safety range.
Niehsen et al. Pub. No. US 20110167970 A1 teaches a machine tool device having a monitoring unit for monitoring at least one machine tool monitoring range, the monitoring unit having an evaluation unit. The evaluation unit has a computing unit which is provided to distinguish at least two motions in the machine tool monitoring range.
Loewe et al. Pub. No. US 20100300257 A1 teaches a machine tool, e.g., a sawing machine, has a work surface for placing a work piece to be machined, and a tool support unit for supporting a tool, the unit being supported movably relative to the work surface. The machine tool includes a tool operation monitoring device for monitoring a 
Jackisch et al. Pub. No. US 20130187026 A1 teaches a monitoring device of a machine tool is provided. The monitoring device includes a detection device that is configured to detect the presence of a type of material in a machine tool region. The monitoring device also includes a hand marking unit, which has a marking element. The marking element is specifically adjusted to be detected by the detection device to enable marking a hand of an operator.
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically as per claim 24, 48 and 54 i.e., “wherein the detection device comprises an image capturing device coupled with an image evaluation unit for three-dimensional detection of objects in a monitoring area, the image evaluation unit  detecting a first human body part based on a comparison of images with pre-stored pattern contours, pattern movements, or pattern deformations detected in real-time and the image evaluation unit  detecting a first position signal based on the detected first human body part, wherein the first position signal represents an absolute position of the first human body part in the monitoring area or a relative position of the first human body part with relation to the machining tool; a hazard reduction device  initiating a safety measure to reduce the risk of injury to the operator when a hazard signal associated with the hazardous situation of the operator is received; and an electronic signal processing device in signal communication with the detection device and the hazard reduction device and  determining from the first position signal whether a hazardous situation exists and to send the hazard signal to the 
wherein the image evaluation unit determines a second position signal based on the first detected human body part and based on pre-stored anatomic data, wherein the second position signal represents an absolute position of a second human body part in 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loewe et al. Pub. No. US 20100300256 A1 - MACHINE TOOL SAFETY DEVICE
Loewe et al. Pub. No. US 20100300257 A1 - MACHINE TOOL
Niehsen et al. Pub. No. US 20110167970 A1 - MACHINE TOOL DEVICE
Simon Pub. No. US 20110113939 A1 - MACHINE TOOL
Jung et al. Pub. No. US 20090301275 A1 - MANUALLY FED MACHINE FOR WORKING ON MATERIALS, OBJECTS AND THE LIKE, AND PROTECTIVE MEANS FOR SUCH A MACHINE
Gass Pub. No. US 20160279754 A9 - SAFETY SYSTEMS FOR POWER EQUIPMENT
Koegel Pub. No. US 20160016240 A1 - Workpiece Material Detector for a Power Tool
Takano et al. Pub. No. US 20140130645 A1 - CUTTING MACHINE AND EMERGENCY STOP METHOD OF MOTOR
Krishnarao et al. Pub. No. US 20140090948 A1 - Power tool, has controller deactivating actuator in response to identified distance between implement and object having temperature within predetermined temperature range being less than predetermined threshold
Jackisch et al. Pub. No. US 20130187026 A1 - Monitoring Device of a Machine Tool

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647